Mb. Justice Linscott delivered the opinion of the court: The complaint alleges that on the 17th day of November, 1933, the claimant’s automobile was struck by a truck owned by the State of Illinois, and driven by an. employee of the State; that the automobile of claimant had stopped over near the curb in order to avoid an automobile on a slippery pavement in the City of Geneva, Kane County, Illinois; that the truck owned by the State, skidded, turned completely around and struck the automobile of the claimant. The complaint further alleges that this was negligently done, and that the driver of the claimant’s automobile, and the claimant were in the exercise of due care and caution for the safety of the car. The sum of $52.00 is claimed as damages as the result of this collision. The State has made a motion to dismiss, and this motion must be sustained for the reason that the rule is universal that the State is never liable for the negligence of its agents and employees, unless there is a statute making it so liable and in this State there is no such statute and unless a claimant can show a legal liability on the part of the State for damages sustained as the result of the negligence of its employee or agent, the court has no power to make an award. Derby vs. State, 7 C. C. R. 145; Chumbler, Admrx. vs. State, 6 C. C. R. 138. In numerous other cases this court has followed the rule above announced. Cause dismissed.